{¶ 13} Given the fact that the trial court gave the parties an opportunity to request an oral hearing on the motion for attorney fees and no one requested it, I see no due process violation. The issues of collusion and unconscionability seem implicit in any inquiry to determine the reasonableness of an award of attorney fees. Here the parties not only had the opportunity to request an oral hearing, but also the plaintiff expressly waived the right by twice demanding that the court proceed to judgment on the motion and supporting documentations without delay.
 {¶ 14} Nevertheless, since the court apparently considered matters outside the record, I join in reversal on the sole basis of the third assignment of error.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION and that the Appellants recover of Appellees costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Washington County Common Pleas Court to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, P.J.: Concurs in Judgment Only with Opinion. Kline, J.: Concurs in Judgment and Opinion.